1
2                                                                   JS-6
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
     YONKANI MANUEL BOJORQUEZ,         ) NO. CV 19-7501-AB (KS)
11                                     )
                 Petitioner,
12                                     )
          v.                           ) JUDGMENT
13                                     )
14   KEN CLARK, Warden,                )
                                       )
15                    Respondent.      )
16   _________________________________ )

17
18         Pursuant to the Court’s Order, IT IS ADJUDGED that this action is dismissed with
19   prejudice.
20
21
22   DATED:       3/16/2020                           ________________________________
23                                                           ANDRE BIROTTE, JR.
                                                      UNITED STATES DISTRICT JUDGE
24
25
26
27
28
